Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 5, 6, 9-12, 16-18 and 20-29 are currently pending. Claims 1, 10-12 and 21 have been amended by Applicants’ amendment filed 12-18-2020. Claims 22-29 has been added by Applicants’ amendment filed 12-18-2020. Claim 7 has been canceled by Applicants’ amendment filed 12-18-2020.

Applicant's election without traverse of Group I claims 1-10 (claims 2-4, 7 and 8, now canceled), directed to an array for use in the localized detection of nucleic acid in a tissue sample comprising cells, and the following Species:
Species (A): wherein the capture domain comprises a sequence specific for a group of genes (claim 1), 
Species (B): the election rendered moot (claims canceled),
Species (C): wherein the substrate is suitable for use as a sequencing platform (claim 5), and
Species (D): wherein the capture probes are immobilized on the substrate by bridge amplification to form a plurality of features (claims 7), in the reply filed on July 6, 2020 was previously acknowledged.  

Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 16-18, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is deemed proper and is therefore made FINAL.

The claims are examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 5, 6, 9, 10 and 22-29 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 17, 2020; August 5, 2020; September 25, 2020; November 20, 2020 and January 22, 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.

Priority
The present application is a DIV of US Patent Application 14/111,482, filed October 11, 2013 (now US Patent No. 10030261), which claims the benefit of a 35 U.S.C. 371 national stage filing of International Application PCT/EP2012/056823, filed April 13, 2012; which claims the benefit of United Kingdom Patent Application 1106254.4, filed April 13, 2011.

Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in the United Kingdom Application 1106254.4 on April 13, 2011.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 18, 2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Specification Objections
The objection to the disclosure is withdrawn because the disclosure has been amended to include the status of US Patent Application No. 14/111,482 (now US Patent No. 10030261), in the reply filed 12-18-2021.

Claim Rejections - 35 USC § 101
The rejection of claims 1, 5, 6, 9 and 10 is withdrawn under 35 U.S.C. 101 because the claimed invention is not directed to a judicial exception (e.g., a product of nature) due to Applicant’s amendment of the claim to recite a capture domain comprising poly(T) sequences, in the reply filed 12-18-2020.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 102
	The rejection of claims 1, 5, 6, 9 and 10 is withdrawn under 35 U.S.C. 102(e) as being anticipated by Barany et al. (US Patent No 7892747, issued February 22, 2011, effective filing date March 16, 2010).
	Barany et al. do not specifically exemplify capture probes including a poly(T) sequence.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “tissue section” to include all tissues sections such as, for example, a biopsy sample, an organ, a fixed tissue section, a pre-fragmented tissue 
section, a tissue section digested by any means (e.g., enzymatic, physical, mechanical, thermal, chemical, etc.), a functional collection of cells such as tumor cells, etc.
The Examiner has interpreted the term “feature” to refer to any type of “feature” such as, for example, any position, region, portion, spot, etc. of (or on) a substrate of any kind (e.g., glass slide, polymer support, solid support, beads, particles, wells of a well plate, coating, nitrocellulose, membrane, metal, etc.), wherein the plurality of capture probes are directly and/or indirectly immobilized thereon.

	The Examiner has interpreted the term “wherein each capture probe of the array comprises a capture domain including a poly(T) sequence” as recited in claim 1 to refer to the capture domain as recited in claim 1(ii), and/or to refer to a separate/additional capture domain (e.g., a capture domain that captures something else such as a bead, etc.).
	The Examiner has interpreted the term “amplification domain” to refer to any nucleic acid sequence that is capable of being amplified, that is capable of participating in amplification, and/or is a primer binding site.
	The Examiner has interpreted the term “wherein the substrate is a glass, plastic or silicon chip” such as recited in claim 29 to refer to a substrate that is wholly or partially comprised of any glass or any plastic, or wherein the substrate is a silicon chip; or wherein the substrate is a chip comprised wholly or partially of glass, plastic or silicon.

Claim Objection
	The objection to claims 1, 5, 6, 9 and 10 is maintained, and claims 22-29 are newly objected to, because a clean copy of the claims was requested and has not been provided by Applicant. It is noted that Applicant has made a multitude of changes to the claims resulting in significant portions of the recitation being lined-through, and thus visually challenging to the Examiner to correctly decipher the claimed invention.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 1, 5, 6, 9 and 10 is maintained, and claims 22-29 are newly rejected, under 35 U.S.C. 112, 2nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the capture probes” in line 11. There is insufficient antecedent basis for the term “the capture probes” in the claim because claim 1, line 2 recites the term “a plurality of capture probes” and claim 1, line 4 recites the term “a capture probe of the plurality 
Claim 29 is indefinite for the recitation of the term “wherein the substrate is a glass, plastic or silicon chip” in line 1 because it is unclear as to the composition of the substrate; and whether the term refers to a substrate that is partially or wholly comprised of any glass or any plastic, or is any silicon chip; or, wherein the substrate is a chip comprised partially or wholly of glass, plastic or silicon.
Claims 5, 6, 9, 10 and 22-28 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1, 5, 6, 9 and 10 is maintained, and claims 22-29 are newly rejected, under 35 U.S.C. 102(b) as being anticipated by Chee et al. (International Patent Application WO03002979, published January 9, 2003).
Regarding claims 1, 5, 6, 9, 10 and 28, Chee et al. teach compositions and methods for multiplex decoding of microsphere array sensors (interpreted as useful for NGS sequencing, claims 5 and 6) (Abstract). Chee et al. teach array compositions comprising a substrate with a surface comprising discrete sites (interpreted as an array, a plurality of features, substrate, and a distinct position); and a composition comprising forming a surface comprising individual sites on a substrate (interpreted as features) and distributing microspheres on the surface such that the individual sites contain microspheres, wherein the microspheres comprise at least a first and a second subpopulation each comprising a bioactive agent (interpreted as a second sequence comprising a capture probe) and an identifier binding ligand (IBL) (interpreted as a first sequence comprising a positional domain) that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated, wherein the bioactive agent is a polymer of different residues such as a protein or a nucleic acid (interpreted as an array; substrate; sequence; a plurality of features; immobilized; positional domain; capture probes; distinct position on the array; and beads, claims 1 and 9) (pg. 4, third and sixth full paragraphs; and pg. 23, first full paragraph). Chee et al. teach that once the identity of the bioactive agent and its location in the array has been fixed, the array is exposed to sample containing the target analyte, and the target analytes will bind to the bioactive agents (interpreted as a plurality of capture coding/decoding system to identify the bioactive agent at each location in the array, generally including: (i) the use of decoding binding ligands (DBLs), generally directly labeled, that bind to either the bioactive agent or to the identifier binding ligands (IBLs) attached to the beads; (ii) positional decoding, either targeting the placement of the beads, or by using either sub-bundles or selective loading of the sites; (iii) selective decoding, wherein only those beads that bind to a target are decoded; or (iv) any combination of these (interpreted as domains 5’ to 3’; positional domain; a plurality of capture probes; a substrate suitable for use as a sequencing platform; a NGS platform; previously immobilized, claims 2 and 6) (pg. 8, first partial paragraph). Chee et al. teach that one can design zip codes from 5’ to 3’ and SNP-gene specific oligos from 3’ to 5’ (interpreted as 5’ to 3’; and a sequence specific for a group of genes, claim 1) (pg. 33, first partial paragraph). Chee et al. teach that by “usable” portion is meant the adapter sequence or target sequence, wherein the bioactive agent is synthesized with a primer region to facilitate sequencing or primer extension analysis of the encoding sequence (see Figure 12) (interpreted as suitable for NGS sequencing, claims 5 and 6) (pg. 30, second full paragraph; and Figure 12). Chee et al. teach that nucleic acids can be single stranded or double stranded, wherein the nucleic acid can be DNA, both genomic and cDNA, RNA or a hybrid (corresponding to genomic DNA; and partially double stranded, claim 1) (pg. 16, first partial paragraph, lines 8-10).  Chee et al. teach that arrays containing about 2 different bioactive agents (i.e., different beads) to many millions can be made with very large fiber optic arrays being possible (pg. 8, last partial paragraph). Chee et al. teach in Figure 12, a primer complementary to a portion of the ssDNA on the bead is extended by a single base polymerase extension (interpreted as an amplification domain 5’ to the positional domain, claim 28) (pg. 30, second full paragraph, lines 6-7). Chee et al. teach in Figure 13, construction of probes on bead containing encoding sequences, zip codes, and a gene-specific sequences, wherein Figure 13 is shown below:

    PNG
    media_image1.png
    204
    729
    media_image1.png
    Greyscale

Figure 13
zip codes are double-stranded (pg. 32, third full paragraph, lines 3-4). Chee et al. teach composite arrays that can comprise individual arrays that are identical, similar or different (comprising the same capture domain, claim 1) (pg. 10, last full paragraph, lines 5-6). Chee et al. teach affinity capture utilizing hybridization can be used to attach cloned nucleic acids to beads, for example, as known in the art, polyA+RNA is routinely captured by hybridization to oligo-dT beads, wherein this can include oligo-dT capture followed by a cross-linking step (interpreted as capture probes comprising a capture domain including a poly(T) sequence, claim 1) (pg. 17, first full paragraph). Chee et al. teach that the target sequence can be a portion of a gene, a regulatory sequences, genomic DNA, cDNA, RNA including mRNA and rRNA, or others (interpreted as a sequence complementary to mRNA, claim 1) (pg. 18, first full paragraph, lines 1-3). 
Regarding claims 22-27, Chee et al. teach that beads can be porous, thus, increasing the surface area of the bead available for either bioactive agent attachment or IBL attachment, wherein the bead sizes range from nanometers (i.e., 100 nm) to millimeters (i.e., 1 mm) (interpreted as a feature encompassing an area of less than 1 mm2 to 15 micrometers2, claims 25-27) (pg. 12, last partial paragraph). Chee et al. teach that it is possible to have as many as 40,000 or more (including 1 million) different fibers and beads in a 1 mm2 fiber optic bundle, with densities of greater than 15,000,000 individual beads and fibers per 0.5 cm2 obtainable (interpreted as an area encompassing less than 1 mm2 to 15 micrometers2; and at least 100,000 features, claims 22-24) (pg. 9, first full paragraph).
Regarding claim 29, Chee et al. teach that a “substrate” or “solid support” means any material that can be modified to contain discrete individual sites appropriate for the attachment of beads, wherein possible substrates include glass and modified or functionalized glass, plastics including acrylics, polystyrene, polypropylene, Teflon, etc., polysaccharides, nylon, silica, silicon and modified silicon, etc. (interpreted as glass, plastic or silicon chip, claim 29) (pg. 9, second full paragraph).
Chee et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed December 18, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) in contrast to Chee et al., the presently claimed arrays require that each of the capture probes of the array comprise a capture domain including a poly(T) sequence, which have the capability of capturing any mRNA in a tissue sample; and Chee fails to suggest a bioactive agent that comprises a poly(T) sequence (Applicant Remarks, pg. 14, first partial paragraph).
Regarding (a), the Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Moreover, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (underline added). See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Additionally, in accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, MPEP 2114 and 2115 indicate that a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference (underline added). In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself (underline added). See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim” (underline added). Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (underline added). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s argument that Chee et al. do not teach that each capture probe of the array comprises a capture domain including a poly(T) sequence, which have the capability of capturing any mRNA in a tissue sample, the Examiner disagrees. As an initial matter, it is noted that instant claim 1 is directed to a composition of matter, and does not recite that each capture probe of the array has the capability of capturing any mRNA in a tissue sample. Moreover, the term “tissue section” is only recited in the preamble of instant claim 1, wherein the preamble is not accorded patentable weight because it only recites the intended use of a structure, and the structural limitations are able to stand alone. Thus, instant claim 1 does not recite the any specific interaction between a capture domain and a specific target sequence. Furthermore, Chee et al. teach affinity capture utilizing hybridization can be used to attach cloned nucleic acids to beads, for example, as known in the art, polyA+RNA is routinely captured by hybridization to oligo-dT beads, wherein this can include oligo-dT capture followed by a cross-linking step (interpreted as capture probes comprising a capture domain including a poly(T) sequence) (See; pg. 17, first full paragraph); and that the target sequence can be RNA including mRNA (interpreted as a sequence complementary to mRNA) (See; pg. 18, first full paragraph). Regarding Applicant’s assertion that Chee fails to suggest a bioactive agent that comprises a poly(T) sequence, the Examiner respectfully points out that instant claim 1 does not recite a “bioactive agent that comprises a poly(T) sequence”. Thus, Chee et al. teach all of the limitations of the claims.

New Objections/Rejections
Objection to Markush Language
Claim 29 is objected to because of the following informalities: Claim 29 improperly states the intended Markush groups such that claim 29 recites, for example, the term “wherein the substrate is a glass, plastic, or silicon chip”; where the proper format requires use of the term “consisting of” and the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, “wherein the substrate is selected from the group consisting of a glass substrate, a plastic substrate, and a silicon chip”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(2)	Claims 1, 5, 6, 9, 10 and 22-29 are rejected under 35 U.S.C. 102(e) as being anticipated by Church et al. (US Patent No. 9902950, issued February 27, 2018; effective filing date October 8, 2010). This is a new rejection necessitated by amendment of the claims in the response filed 12-18-2020.
	Regarding claims 1, 5, 6, 9, 10 and 22-29, Church teach that a plurality of unique nucleic acid sequences comprising a degenerate barcode are amplified on a support such as a bead, such that each discrete area of the support (interpreted as a feature) will be coated with clonal copy of a starting nucleic acid sequences (Fig. 1) (interpreted as a feature; and an amplification domain, claims 1 and 28) (col 5, lines 13-16). Church et al. teach in Figure 1A, a bead comprising a template oligonucleotide (interpreted as a bead array, and capture probes) loaded on the beads which as a sequencing primer facilitate sequencing of the barcode, a degenerate region (the actual barcode) (interpreted as a positional domain), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence or sequences of interest (interpreted as a capture domain), wherein the annealing primer can be DNA or RNA (interpreted as a bead as a feature; bead array; a capture probe comprising 5’ to 3’, a positional domain; a capture domain comprising a sequence complementary to mRNA; and an amplification domain 5’ to the positional domain, claims 1, 9, 10 and 28) (col 5, lines 29-36). Figure 1A is shown below:

    PNG
    media_image2.png
    184
    806
    media_image2.png
    Greyscale

Church et al. teach in Figure 3 that sequencing of DNA using high-throughput technology is then performed, wherein high throughput sequencing includes platforms such as Roche 454, Illumina Solexa, ABI-SOLiD, Ion Torrents, Complete Genomics, Pacific Biosciences, Helicos, Polonator platforms, and the like (interpreted s suitable for sequencing; and next generation sequencing, claims 5 and 6) (col 6, lines 24-25; and col 14, lines 48-52). Church et al. teach in Figures 6A and 6B shows an oligo-dT sequence annealing primer, which can target polyA tails of mRNAs found in a cells (interpreted as capture domain including a poly(T) sequence; and for mRNAs, claim 1) (col 4, lines 24-26). Figures 6A and 6B are shown below:

    PNG
    media_image3.png
    119
    516
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    574
    602
    media_image4.png
    Greyscale

                                             Figure 6A                                                 Figure 6B
Church et al. teach that if high throughput sequencing platforms generate 10 million reads per run, then one can sequence one unique transcript across 1 million cells to achieve a 10x coverage; and that in other embodiments, a partial transcriptome, for example, targeting 10,000 unique transcripts requires only 100 cells to be targeted for capture and sequencing, wherein using a unique barcode each transcript captured by the beads can be correlated to a unique starting cell (interpreted as at least 1000 features to 100,000 features, claims 22-24) (col 2, line 67; col 3, lines 1-5; and col 4, lines 1-4). Church et al teach that oligonucleotide sequences are immobilized on a solid support including square grids, hexagonal arrays, slides, beads, chips, particles, strands, gels, sheets, tubing, spheres, containers, pads, slices, films, culture dishes, plates (e.g., 96-well, 48-well, 24-well, 12-well, single-well, and the like, wherein a solid support can be biological or non-biological; and the use of Dynal M270 3-micron beads (interpreted as an area of less than 1 mm2; and encompassing a tissue slice, and areas of about 10-15 micron2, claims 25-27) (col 12, lines 21-29; and col 18, lines 51-53). Church et al. teach bead-based arrays, wherein beads can comprise a variety of materials including ceramic, plastic, glass, polystyrene, acrylic polymers, latex, sepharose, cellulose, nylon and the like (interpreted as bead arrays; and glass, plastic, or silicon, claims 9 and 29) (col 12, lines 33-34 and 38-42).
Church et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1, 5, 6, 9, 10 and 22-29 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639